Title: From John Adams to Benjamin Waterhouse, 9 May 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy May 9. 1813

Our Boston Rulers must be acknowledged to be profound Politicians. They appear to have Studied the Uses of Solomons Temple and its furniture, and the Rites and Ceremonies of the Hebrew Polity. The final Causes of the Temples and Altars of Jupiter, Bacchus and Venus &c and the Festivals in honour of Such Gods among the Greeks and Romans, appear to be well understood. The History of the Rise and Progress of the Christian Hierarchy is not unknown to them. The Town Meetings, the Assemblages, the Processions, the Festivals, the theatrical Funerals, the Mausoleums, the Equestrian Statues the Busts, the Portraits and the Relicks are all in the true Spirit. All these Things they understand as well as Loyola or Machiavel. The Maxim of Old Nick, “to pretend to great Zeal in Religion: but to be Sure, to have none” is quite familiar to them.
I am not Sanguine, that “the modest Washington would have condemned Such a Society.” His Cincinnati Society, was his Hobby. He loved Adulation and could not resist her Charms. The real Friends of their Country are deluded and ruined by joining in Such extravagant Hozannas to his Name. Your Sons refusal to be Gorget Bearer does him honour.
Mr Qs Oration I have not seen. His Name, any more than that of Otis, ought not to be where it is. He is a Disciple of James Hillhouse and . The immense Fortune of his Family, made by Washingtons System of Injustice, in his Funds and Banks, grapples him to his Name and System, with Hooks of Steel.
The Moment I received your Letter, announcing the Death of Dr Rush, I wrote again to Mr Madison, on your Subject.
The Papers announce the Appointment of Dr James Rush. What can I Say?
You know much of Benj. Rush as a Physician and as a Professor, but it is impossible you Should thoroughly know his Biography as a Statesman. from 1764 to his Death he acted an important Part on the political Theatre. He has Suffered more and gained less in Fame Fortune and Feelings by the Revolution than almost any other Man. His Family is virtuous numerous and distressed. My heart leaped, when I read the appointment of James.
Gentle Shepherd tell me why, when and where you got Such Sentiments and the Courage to divulge them? They must however be propagated or and adopted. Do you remember the enthusiastic Panegyrics upon Garrick which were So long continued after his Death? And the manner and means by which they were at last discountenanced and arrested?
I have not yet demonstrated the Influence of a certain Circle. But I can, to your Conviction.
I am highly gratified that Mr Gray has taken your Son into his Counting House.

John Adams